DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, of record 11/26/2019 are pending. Prosecution on the merits commences for claims 1-20.
PRIORITY
The instant Application, filed 11/26/2019, is a CONTINUATION of US Application No. 15/369,598, filed 12/05/2016 (abandoned), claimed priority to US Provisional Application No. 62/263,137, filed 12/04/2015.  Thus, the earliest possible priority date for the instant Application is 12/04/2015.

CLAIMS

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Independent claims 1, 10 and 16 are directed to methods of transducing cells with viruses in a device comprising (at least) a channel, wherein the width of the channel is greater than the height:










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 7-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luni et al.  Stochastic Model-Assisted Development of Efficient Low-Dose Viral Transduction in Microfluidics.  Biophysical Journal, 2013. 104: 934-942, further in view of US Patent Application Publication No. 2010/012007 to Daridon.
With regard to claims 1, 10 and 16, Luni discloses a method of transducing cells with viral vectors in a microfluidic device (Abstract; page 935, FIG 1).  Luni discloses the microfluidic device comprises 10 microchannels, each having a width (W) of 1500 μm, a length (L) of 17 x 103 μm, and a height (H) of 200 μm (FIG 1, Table 1).  Thus, Luni discloses the microchannels have a cross-section having a height and a width, wherein the width of the channel is greater than the height.  The surface area of the channel of 1500 μm (W) x 17x103 μm (L) = 2550 cm2 .  Thus, Luni discloses the microchannels has a total surface area of at least 9.5 cm2.
Luni discloses the method comprises introducing the target cells and viral vectors into the channel, incubating the microdevice for a time to transduce the target cells (page 935, “Viral Transduction Experiments” section).  Luni discloses the target cells are Human foreskin fibroblasts which are seeded and adhere onto the gelatin-coated channel surface (page 935), which read on wherein the cells form a monolayer on the channel, absent evidence to the contrary.  Prior to transduction, the cells are seeded onto the channel to a final cell density of 150 cell/mm2 (page 935).  Since the surface area of the channel is 2.55 x 108 mm2 (2550 cm2 from above), there are approximately 3.8 x 1010 cells seeded on the channel.  Thus, Luni discloses there are at least 106 target cells in the channel before transduction. 
Luni discloses the transduction method is controlled by an automated system directing incubation time using flow and static transduction methods (page 935, 940, FIG 1, 7). Luni discloses each microchannel has an inlet, operably linked to fluid reservoirs of media and viral stocks, and an outlet (FIG 1).  
Luni discloses cells transduced by viral vectors have important biological uses, but methods of viral transduction have low transduction efficiencies and host cell toxicity (Abstract, pages 934, 940).  Luni discloses its method results in efficient transduction and reduced cytotoxicity by using low doses of viral particles (Abstract, pages 939-941).
However, Luni does not disclose wherein the method further comprises flowing a flushing solution through the channel to cause transduced cells to move toward the outlet, and collecting the transduced cells from the outlet, as required by instant claims 1, 10 and 16.
Daridon discloses automated microdevice systems for cell culture, manipulation and assays (Abstract, paragraphs [0119]-[0125]).  Daridon discloses the microdevices comprises channels having at least one inlet and at least one outlet, wherein the inlets are fluidly linked to one or more input reservoirs, and the outlets are fluidly linked to one or more output reservoirs (paragraphs [0135]-[0144], [0175]-[0208]).   Daridon discloses the channels function as cell culture chambers (paragraphs [0275]-[0282], Example 10, FIGs 39-50D).  Daridon discloses cells seeded onto channel surfaces can be exposed to various treatment regents introduced into the channels from the input reservoirs, including “vectors for genomic integration/modification (such as targeting nucleic acids/vectors (for knockout/-down/in)), viral vectors” (paragraphs [0226]-[0233]).  Daridon discloses the cells can be released from the channel by introducing proteases to release the cells from the channel, or a bulk fluid flow of increased flow rate to dislodge the cells (paragraphs [0263]-[0267]).  Daridon discloses the released cells flow toward can outlet and collected from the outlet (paragraphs [0270]-[0274], Example 10).  
Thus, Daridon establishes that cells cultured in microfluidic devices can be flushed towards the outlet of a channel and collected from the outlet.
It would have been obvious to flush and collect the transduced cells of Luni by flowing a flushing solution to release the cells, according to Daridon.  Luni establishes the desire to utilize the viable transduced cells for other purposes, and Daridon discloses known methods to release viable cells from microchannels includes flowing a flushing solution over the cells towards the outlet.  See, Combining Prior Art Elements According to Known Methods to Yield Predictable Results, MPEP 2143(I)(A).  In the instant case, the prior art included each element claimed, as iterated above, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and in combination each element merely performs the same function as it does separately.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as methods of transducing cells in channels, and methods of releasing viable cells from channels was known in the art at the time of the invention.
With regard to claims 4, 14 and 19, Luni does not disclose connecting a collection chamber to the outlet before the flowing of the flushing solution to collect the transduced cells.  Daridon discloses the outlets are connected to collection chambers (outlet reservoirs) after release from cell culture chambers (paragraphs [0261]-[0274], [0291], Example 10).  These claims are obvious for the same reasons as stated above for claims 1, 10 and 16.
With regard to claim 5, Luni discloses the surface area of the channel of 1500 μm (W) x 17x103 μm (L) = 2550 cm2 .  Thus, Luni discloses the microchannels has a total surface area of at least 9.5 cm2.
With regard to claims 7 and 11, prior to transduction, Luni discloses the cells are seeded onto the channel to a final cell density of 150 cell/mm2 (page 935).  Since the surface area of the channel is 2.55 x 108 mm2 (2550 cm2 from above), there are approximately 3.8 x 1010 cells seeded on the channel.  Thus, Luni discloses there are at least 106 target cells in the channel before transduction.
With regard to claims 8 and 20, Luni discloses the target cells are Human foreskin fibroblasts which are seeded and adhere onto the gelatin-coated channel surface (page 935), which read on wherein the cells form a monolayer on the channel, absent evidence to the contrary.  
With regard to claim 9, the gelatin-coated channel of Luni (page 935) reads on a cell adhesive coating, absent evidence to the contrary.
With regard to claim 15, Luni discloses the transduction method is controlled by an automated system directing incubation time using flow and static transduction methods (page 935, 940, FIG 1, 7).

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Luni et al.  Stochastic Model-Assisted Development of Efficient Low-Dose Viral Transduction in Microfluidics.  Biophysical Journal, 2013. 104: 934-942, and US Patent Application Publication No. 2010/0120077 to Daridon as applied to claims 1, 4-5, 7-11, 14-16 and 19-20 above, and further in view of WO 2006/113727 to Linder.  Claim 2 is directed to an embodiment wherein the channel has a height of at least 50 μm and a width of at least 3000 μm.
The disclosures of Luni and Daridon are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Luni and Daridon combine to render obvious a method according to claim 1, comprising (at least) a method of transducing cells in a channel, wherein the channel has a cross-section having a height and a width, wherein the width of the channel is greater than the height.  Luni discloses the microfluidic device comprises 10 microchannels, each having a width (W) of 1500 μm, a length (L) of 17 x 103 μm, and a height (H) of 200 μm (FIG 1, Table 1).  Daridon discloses channels suitable for cell growth (chambers) can be larger channels and have a width and height that will allow cell entry and growth for larger numbers of cells (paragraphs [0277]-[0279], [0505], [0510], [0512]).  Daridon discloses generating channels with a width-to-height ratio of 10:1 (paragraph [0511]). Daridon suggests that channels with a width-to-height ratio greater than 10:1 may collapse more frequently (paragraph [0511]).  Daridon teaches the channels may be constructed with support columns to prevent collapse (paragraph [0514]). Daridon discloses these wider chamber cell chambers are useful for cell growth and expansion, but allow for cells to be subjected to serial analysis without having to be transferred to other chambers or macroscopic environments (paragraph [0507]).  
However, neither Luni nor Daridon disclose wherein the channel height is at least 50 μm and a width of at least 3000 μm, as required by instant claim 2.
Linder discloses wide channel microfluidic devices (Abstract).  Linder discloses that the narrow width of microchannels reduces the accuracy of optical based assays, such as immunoassays, because of smaller signals and smaller detection areas (pages 1, 4, 7-8, 12).  Linder discloses increasing the width of the channel so that a wider area can be used for detection or for mixing components within the chamber (page 13).  Linder discloses the width of the channels can be greater than 2mm (2000 μm), 5 mm (5000 μm) or 10 mm (10000 μm) (page 13).  Linder discloses the height of the channels may be less than 1 mm, less than 500 μm, less than 250 μm, less than 100 μm, less than 25 μm (page 7, 13).   Linder discloses the wider channels may be constructed with support columns (“posts”) to prevent collapse due to elastomers in the microdevice (page 13). 
It would have been obvious to combine the method of transducing cells in a channel, wherein the channel has a cross-section having a height and a width, wherein the width of the channel is greater than the height according to Luni and Daridon, further with the disclosure of Linder on wide width microchannels.  A skilled artisan would have been motivated to increase the width of the channels of Luni (1500 μm) because Daridon discloses cell culture channels can have larger sizes allow for more cell growth and allow for serial analysis (paragraph [0507]), and because Linder discloses cell culture channels with wider widths overcome known limitations known with more narrow widths, particularly with regard to analysis of the cells in culture (page 13).  The arrival of a channel with a height of at least 50 μm and a width of at least 3000 μm would have been obvious: Luni discloses a channel with a 1500 μm width, and a 200 μm height (at least 50 μm).  Linder discloses widths of greater than 2000 μm and 5000 μm and 10000 μm are known (at least 3000 μm). A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because increasing the width of microchannels were known at the time of the invention.
With regard to claim 3, Luni discloses the surface area of the channel of 1500 μm (W) x 17x103 μm (L) = 2550 cm2 .  When adjusting the surface area of the channel to 5000 um, according to Linder increases the surface area: 5000 μm (H) x 17x103 μm (L) = 8.5 x 107 μm (850 cm2). Thus, Luni and Daridon in view of Linder renders obvious microchannels having a total surface area of at least 9.5 cm2.

Claim(s) 6, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luni et al.  Stochastic Model-Assisted Development of Efficient Low-Dose Viral Transduction in Microfluidics.  Biophysical Journal, 2013. 104: 934-942, and US Patent Application Publication No. 2010/0120077 to Daridon as applied to claims 1, 4-5, 7-11, 14-16 and 19-20 above, and further in view of WO 2006/113727 to Linder, and US Patent Application Publication No. 2009/0250130 to Studer.  Claims 6, 12 and 17 are directed to an embodiment wherein the channel has a width that is at least twenty times greater than the height.
The disclosures of Luni and Daridon are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Luni and Daridon combine to render obvious a method according to claims 1, 10 and 16 comprising (at least) a method of transducing cells in a channel, wherein the channel has a cross-section having a height and a width, wherein the width of the channel is greater than the height.  Luni discloses the microfluidic device comprises 10 microchannels, each having a width (W) of 1500 μm, a length (L) of 17 x 103 μm, and a height (H) of 200 μm (FIG 1, Table 1).  Daridon discloses channels suitable for cell growth (chambers) can be larger channels and have a width and height that will allow cell entry and growth for larger numbers of cells (paragraphs [0277]-[0279], [0505], [0510], [0512]).  Daridon discloses generating channels with a width-to-height ratio of 10:1 (paragraph [0511]). Daridon suggests that channels with a width-to-height ratio greater than 10:1 may collapse more frequently (paragraph [0511]).  Daridon teaches the channels may be constructed with support columns to prevent collapse (paragraph [0514]). Daridon discloses these wider chamber cell chambers are useful for cell growth and expansion, but allow for cells to be subjected to serial analysis without having to be transferred to other chambers or macroscopic environments (paragraph [0507]).  
However, neither Luni nor Daridon disclose wherein the width is at least twenty times greater than the height, as required by instant claims 6, 12 and 17.  These claim read on a width-to-height ratio of 20:1.
Linder discloses wide channel microfluidic devices (Abstract).  Linder discloses that the narrow width of microchannels reduces the accuracy of optical based assays, such as immunoassays, because of smaller signals and smaller detection areas (pages 1, 4, 7-8, 12).  Linder discloses increasing the width of the channel so that a wider area can be used for detection or for mixing components within the chamber (page 13).  Linder discloses the cross-sectional dimension of the channel may need to be reduced in order to maintain the same micron volumes or flow rate of the channels (page 13, 17), where the cross-sectional dimension is the cross-section perpendicular to the flow (page 15).  In a rectangular channel, the cross-section would be width and height.   Thus, Linder teaches if the width is increased, the height may be decreased to compensate in order to avoid increasing the amount of volume in the chamber.  Linder discloses the width of the channels can be greater than 2mm (2000 μm), 5 mm (5000 μm) or 10 mm (10000 μm) (page 13).  Linder discloses the height of the channels may be less than 1 mm, less than 500 μm, less than 250 μm, less than 100 μm, less than 25 μm (page 7, 13).   Thus, Linder establishes if the width is increased, the height can be decreased in order to maintain the micron scale volumes of the channels.
Studer discloses microfluidic devices comprising microchannels using a photo-assisted imprinting (Abstract, paragraphs [0014], [0028]).  Studer discloses the process of making the microfluidic device using photo-assisted imprinting overcomes known challenges associated with traditional methods of making microfluidic devices comprising microchannels, such as direct etching and molding/hotstamping elastomers such as PDMS (paragraphs [0009]).  Studer discloses microdevices using elastomers are deformable in use under pressure (paragraph [0009]) and devices made wholly of PDMS “are unsatisfactory to users: the construction of micron-scale structures and/or of high aspect ratios is made impossible by the deformability of the channels, which can lead to the collapse and/or blocking of channels” (paragraph [0011]).  Studer disclose the aspect ratio is the width/depth (width-to-height) ratio of the channels (paragraph [0122]).
Studer discloses the microdevices therein are capable of generating microdevice channels with high aspect ratios that do not deform under pressure (paragraphs [0114], [0115], [0156]), including up to “preferably up to 100:1, and more advantageously up to 1000:1” (paragraph [0122]).  Studer discloses the microdevices therein are suitable for cell culture and processing (paragraphs [0132], [0163]-[0172]).  Studer discloses that the improved qualities of the microdevices include less elastomeric properties, which allows assays to be performed faster and more accurately, as flows can be increased at higher pressures, and improved optical qualities leads to better data (paragraph [0156], [0158], [0163]-[0165], [0196]).  Studer discloses the “aspect ratios values [generated therein] may be obtainable with channels of any width” (paragraph [0122]).
It would have been obvious to combine the methods of Luni and Daridon comprising transducing cells in a channel, wherein the channel has a cross-section having a height and a width, wherein the width of the channel is greater than the height, further with the disclosures of Linder and Studer.  A skilled artisan would have been motivated to increase the width of the channel because Daridon discloses cell culture channels can have larger sizes allow for more cell growth and allow for serial analysis (paragraph [0507]), and because Linder discloses cell culture channels with wider widths overcome known limitations known with more narrow widths, particularly with regard to analysis of the cells in culture (page 13).  
The skilled artisan would have recognized that Linder’s suggestion to increase the width of the channel while decreasing the height of the channel to maintain the same micron volumes was increasing the aspect ratio (width-to-height) ratio.  Thus, in instances when the artisan desired to maintain the same volumes used in Luni, but selecting a width of 5000 μm according to Linder results in a decrease of height in order to maintain the same volume:

    PNG
    media_image2.png
    173
    842
    media_image2.png
    Greyscale



This results in a decrease to 60 μm height in a 5000 μm wide chamber having the same volume.
Further, this results in an increase of the aspect ratio (width-to-height) ratio, going from 7.5:1 to 83.3:1, which results in a width that is at least 20 times greater than the height.
A skilled artisan would have been motivated to increase the aspect ratio in order to maintain the same micron volumes in order to avoid increasing fluid volumes, as taught by Linder.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because Studer discloses generating microdevices with channels having high aspect ratios with the methods and elastomeric materials of the prior art is difficult, the channels are prone to collapse and provide inaccurate data.  However, Studer discloses increases of aspect ratios were now possible using the microdevices therein.  Taken together, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because wide width channels, and how to increase aspect ratios was known at the time of the invention.
With regard to claims 13 and 18, wherein the channel has a width of at least 50 μm and a width of at least 3000 μm would have been obvious from the cited art: Luni discloses a channel with a 1500 μm width, and a 200 μm height (at least 50 μm).  Linder discloses widths of greater than 2000 μm and 5000 μm and 10000 μm are known (at least 3000 μm).  Thus, these claims are obvious for the same reasons as stated above.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633